 



Exhibit 10.10

OPTION AGREEMENT

          THIS OPTION AGREEMENT (this “Agreement”) is made as of October 27,
2004 by and between U-Store-It, L.P., a Delaware limited partnership (“USI”),
and Rising Tide Development, LLC, a Delaware limited liability company
(“Optionor”).

R E C I T A L S

          WHEREAS, USI, the general partner of which is U-Store-It Trust, a
Maryland real estate investment trust (the “REIT”), and the REIT are engaging in
various related transactions pursuant to which, among other things, the REIT
will effect an initial public offering of its common shares and contribute the
proceeds therefrom for units of partnership interest in USI (the “IPO,” and
together with the transactions related thereto, the “IPO Transactions”);

          WHEREAS, Optionor currently owns ten, and has entered into contracts
to purchase an additional eight, self-storage facilities listed on Exhibit A
attached hereto and made a part hereof (the “Option Properties,” and
individually, each an “Option Property”), which Option Properties are located on
the eighteen tracts or parcels of land described on Exhibit B (such tracts or
parcels of land, together with the rights and appurtenances pertaining to each
parcel or tract of land, including any right, title and interest of Optionor in
and to adjacent streets, alleys or rights-of-way to each such tract or parcel
herein is referred to as the “Land”); and

          WHEREAS, Optionor desires to grant to USI an option to acquire all of
Optionor’s right, title and interest in and to each Option Property, including
(i) the Land related to such Option Property, (ii) the buildings, structures,
fixtures and other improvements on the Land related to such Option Property
(herein referred to collectively as the “Improvements”), (iii) the tangible and
intangible personal property owned by Optionor used or useful in connection with
the Optionor’s businesses being carried out on the Land and the Improvements
related to such Option Property (the “Personal Property”), and (iv) each of the
following: (A) each lease and other occupancy agreement for any portion of the
Land or the Improvements related to such Option Property (collectively, the
“Leases”), including all deposits and escrows held in connection therewith, and
(B) each other contract of the Optionor related to such Option Property (the
“Other Contracts”) (it being understood that the “Other Contracts” shall not
include the management agreements or service agreements applicable to the Option
Properties), in each case referred to in subsections (A) and (B), to be
identified by USI with the assistance of the Optionor as of the Closing Date (as
defined below); as used herein, the term “Option Property” shall include the
Land, Improvements, Personal Property, Leases and Other Contracts related to
such Option Property.

          NOW, THEREFORE, in consideration of the foregoing and the mutual
covenants and conditions set forth herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

ARTICLE I — THE OPTION

          1.1 Applicability of Option. The Option (as defined below) shall be
exercisable with respect to each Option Property during the Option Term (as
defined below). In the event that USI exercises the Option at multiple and
separate times with respect to separate Option Properties (as opposed to USI
exercising the Option with respect to each Option Property simultaneously), a
separate Closing shall be held for each instance of USI exercising the Option.

               1.2 Grant of Option. Subject to the terms and conditions hereof:

1



--------------------------------------------------------------------------------



 



          (a) Optionor hereby grants to USI an option to acquire all right,
title and interest of Optionor in and to each Option Property free and clear of
any Encumbrances (as defined below) on such Option Property, other than
Permitted Encumbrances (as defined below) with respect to such Option Property
(the “Option”). It is understood that the Option shall apply to all of the
eighteen Option Properties notwithstanding that eight of the Option Properties
are under contract but not owned by Optionor as of the date hereof. For the
avoidance of doubt, however, the Option shall not become eligible for exercise
for any of the eight Option Properties identified on Exhibit A as being under
contract as of the date hereof unless and until the Optionor consummates the
purchase of such Option Property.

          (b) If USI exercises the Option with respect to an Option Property, at
the Closing Date (as defined below) for such Option Property, USI shall assume
and thereafter pay, honor, discharge and perform, in accordance with their
respective terms, all of the liabilities and obligations of the Optionor with
respect to such Option Property identified on Schedule 1 hereto (the “Assumed
Liabilities”) first accruing from and after the Closing Date.

          1.3 Right to Exercise. USI shall have the right to exercise the Option
with respect to an Option Property at any time after the date upon which such
Option Property has achieved occupancy of at least 85% on the last day of the
month for three consecutive months (with occupancy being the ratio of occupied
square footage to total rentable square footage), until the expiration of the
Option pursuant to Section 1.4. Optionor shall promptly notify USI upon the
occurrence of any Option Property reaching the foregoing occupancy threshold.
Notwithstanding the foregoing, in the event that the IPO is not consummated
prior to February 15, 2005, this Agreement shall terminate, become null and void
and no party shall have any liability to the other parties hereunder with
respect to the transactions contemplated hereby.

          1.4 Expiration of Option. Subject to Section 8.1 hereof, the Option
shall expire on the fourth anniversary of the date of the closing of the IPO
(the “Expiration Date”; and the period from the closing of the IPO through the
Expiration Date, the “Option Term”).

          1.5 Obligation to Sell Upon Expiration of Option. If (i) USI fails to
exercise the Option with respect to any Option Property prior to the expiration
of the Option Term, or (ii) the Option does not become exercisable with respect
to any Option Property pursuant to Section 1.3 hereof prior to the expiration of
the Option Term, then Optionor shall be required to use all commercially
reasonable efforts to sell, convey or otherwise transfer as promptly as
practicable such Option Property to an unaffiliated third party.

          1.6 Prohibition on Purchase of Option Properties. Optionor
acknowledges that it is an affiliate of Robert J. Amsdell and Barry L. Amsdell
(the “Affiliated Persons”). Each of the Affiliated Persons shall not, and shall
cause their respective affiliates (other than Optionor, the REIT or any of its
subsidiaries), not to, purchase any of the eight Option Properties identified on
Exhibit A as being under contract as of the date hereof.

ARTICLE II — PROCESS FOR EXERCISE OF THE OPTION

          2.1 Exercise. Subject to Section 1.3 hereof, the Option may be
exercised with respect to any Option Property during the Option Term by delivery
of written notice by USI to Optionor (the “Exercise Notice”), stating that the
Option is exercised on the terms set forth in this Agreement. The date upon
which the Exercise Notice is delivered by Optionor in accordance with this
Agreement is hereinafter referred to as the “Exercise Date.” If the Option is
timely exercised, the Optionor shall transfer and convey the applicable Option
Property, and the closing of such transfer and conveyance (the “Closing”) shall
occur within 15 days after the last day of the month immediately following the
month in

 



--------------------------------------------------------------------------------



 



which the Exercise Notice is delivered (the date of the Closing is referred to
herein as the “Closing Date”). The exercise of the Option by USI is subject to
the pre-approval of a majority of the “independent” members of the Board of
Trustees of the REIT (as defined in the REIT’s Bylaws), as general partner of
USI, and no exercise may occur without such pre-approval.

               2.2 Inspection. During the term of this Agreement, Optionor shall
permit USI and its agents to enter upon each Option Property, subject to the
rights of any tenants, at reasonable times to make such surveys, inspections and
tests as may reasonably be necessary in connection with its examination of the
Option Property. USI hereby agrees to repair any damage it or its agents may
cause to the Option Property as a result of any such inspections or tests or any
other related damage caused by USI or its agents, and further shall indemnify,
defend and hold Optionor and Optionor’s managers harmless from and against any
and all claims, losses, damages and expenses, including, without limitation,
reasonable attorneys’ fees, suffered by Optionor and Optionor’s managers as a
direct result of the entry by USI or its agents upon, or acts upon, any Option
Property in connection with any such inspections or tests or any other related
damage caused by USI or its agents.

               2.3 Information. Optionor shall permit USI and its agents to
review all books, records and other documentation which are in Optionor’s
possession and control reasonably requested by USI with respect to Optionor
and/or any Option Property. Optionor shall provide (or cause to be provided),
upon request from USI, a report of the status of each Option Property, on a
quarterly basis, which report shall include unaudited financials and such other
information and data as USI may reasonably request regarding each Option
Property (to the extent within Optionor’s possession and control); it being
understood that, to the extent USI or any of its subsidiaries or affiliated
entities is providing administrative services to Optionor with respect to any
Option Property, Optionor shall be deemed to have satisfied its obligation under
this Section 2.3 to the extent that the information requested by this
Section 2.3 is available to USI or such subsidiaries or affiliated entities in
connection with the performance of such administrative services, and such
information should be deemed to have been delivered by Optionor to USI pursuant
to this Section 2.3.

ARTICLE III — ACQUISITION PROCESS

               3.1 Acquisition Consideration.

          (a) The acquisition consideration to be paid by USI for any Option
Property (the “Acquisition Consideration”) pursuant to an exercise of the Option
under Section 2.1 shall be equal to the lower of (i) the product obtained by
multiplying (A) Annualized NOI for such Option Property by (B) 12.5 and (ii) the
fair market value of the Option Property (“FMV”), as determined pursuant to this
Section 3.1. “Annualized NOI” shall mean the net operating income for the Option
Property for the three months immediately prior to the month in which the
Exercise Notice is delivered multiplied by 4. Net operating income shall mean
net income for the Option Property plus interest expense, loan procurement
amortization expense (if applicable), depreciation, management fees to related
parties/general and administrative (if applicable)(and, in each case, otherwise
in a manner consistent with the manner in which net operating income was
determined for purposes of the disclosure in the prospectus for USI’s initial
public offering). “FMV” for purposes of this Section 3.1 shall mean the price at
which a willing buyer would buy, and a willing seller would sell, such Option
Property in an arms-length transaction assuming such Option Property is sold in
an orderly disposition on the terms (other than purchase price) set out in this
Agreement and each of the buyer and seller are aware of, and take into account,
all relevant factors which exist at the time. In the Exercise Notice, USI shall
designate an appraiser (the “First Appraiser”) to determine FMV for such Option
Property. Optionor then shall have 10 days after receiving such notice to
designate a second appraiser (the “Second Appraiser”) by written notice to USI.
If Optionor fails to timely designate the Second Appraiser, FMV shall be
determined by the First

 



--------------------------------------------------------------------------------



 



Appraiser. The First Appraiser and the Second Appraiser each shall separately
determine FMV in accordance with this Section 3.1(a) and shall provide a
detailed written valuation report to each of Optionor and USI within 20 days
after the last day for designating the Second Appraiser. The designation of the
First Appraiser shall be approved by a majority of the members of the Board of
Trustees of the REIT, which majority must include a majority of “independent”
trustees, as defined in the REIT’s Bylaws. If only one appraiser timely submits
a proper valuation report, its FMV determination shall be final, binding and
conclusive for purposes of this Agreement. If both appraisers timely submit
proper valuation reports, and their FMV determinations vary by 10% or less, FMV
shall be equal to the average of the two FMV determinations. If both appraisers
timely submit proper valuation reports, and their FMV determinations vary by
more than 10%, the two appraisers shall promptly appoint a third appraiser (the
“Third Appraiser”), which shall independently determine FMV in accordance with
Section 3.1(a) and shall provide a detailed written valuation report to each of
Optionor and USI within 20 days after its appointment. FMV shall then be equal
to the average of the two closest FMV determinations submitted by the three
appraisers. FMV as determined in accordance with Section 3.1(a) shall be final,
binding and conclusive for purposes of this Agreement. If a Third Appraiser is
required to be appointed pursuant hereto, the Closing Date shall be a date
within 15 days after receipt of the written valuation report of such Third
Appraiser. In preparing its FMV determination, each appraiser shall be provided
with the same Option Property-specific source documents and information and the
same access to personnel. Each appraiser shall determine a single point estimate
of FMV, not a range of values. Only qualified real estate appraisers with at
least five years’ prior experience in the valuation of properties comparable to
such Option Property, and that do not have any financial interest in any
entities affiliated with any party hereto (excluding any existing or prior
agreement or contractual arrangement to provide advisory or appraisal services
to any such parties or any affiliates thereof), may be validly appointed to
serve as an appraiser hereunder. Each of Optionor and USI shall pay all fees and
costs of the appraiser designated by it and one-half of all fees and costs of
the Third Appraiser, if any.

          (b) On the Closing Date with respect to an Option Property, the
Acquisition Consideration shall be payable by USI in (i) cash, or (ii) a
combination of units of limited partnership interest in USI (“Units”) and cash,
in the sole and absolute discretion of USI; provided however, that the cash
consideration portion of the Acquisition Consideration for an Option Property
shall in no event be less than the Allocated Loan Amount (as defined below) for
such Option Property or, if less, the release price required under any financing
then secured by the Option Property. If the Allocated Loan Amount is greater
than the Acquisition Consideration for an Option Property, then the full amount
of the Acquisition Consideration shall be paid in cash. The term “Allocated Loan
Amount” for any Option Property shall mean the full amount of first mortgage
indebtedness allocable to that Option Property as of the Closing Date for such
Option Property as provided in the loan documents relating thereto. The value of
Units shall be their “Market Value” as defined in this Section 3.1(b), and the
number of Units shall be rounded to the nearest whole number of Units to avoid
the issuance of fractional Units. The term “Market Value” shall mean the average
closing price of the common shares of beneficial interest, $0.01 par value per
share, of the REIT (or any successor thereto) (“Common Shares”) for the 10
consecutive trading days immediately preceding, but not including, the Closing
Date. For purposes of determining Market Value, one Unit shall equal one Common
Share, subject to any adjustments required under the Second Amended and Restated
Agreement of Limited Partnership of U-Store-It, L.P., as may be amended and/or
restated from time to time (the “Partnership Agreement”), or to reflect stock
splits, reclassifications, dividends in-kind and the like.

               (c) On the Closing Date, all reserves held by or on behalf of
Optionor as required by applicable lenders or otherwise with respect to an
Option Property shall either be (i) retained by or returned to Optionor, or
(ii) transferred to USI, in which event a credit shall be applied to increase
the Acquisition Consideration by the amount of such transferred reserves.

 



--------------------------------------------------------------------------------



 



          (d) In exercising the Option with respect to any Option Property, USI
will use reasonable efforts to cooperate with Optionor to minimize any fees or
prepayment penalties payable in connection with such exercise; provided that,
except as otherwise set forth in this Agreement, such cooperation shall not
require USI to unreasonably delay the Closing Date or require USI to assume
additional liabilities or incur any material amount of out-of-pocket expenses.

          (e) Pursuant to the Partnership Agreement, Units are exchangeable into
Common Shares. It is currently anticipated that such Common Shares will be
entitled to certain registration rights consistent with the REIT’s practice at
the time such Units are issued and subject to any restrictions or agreements
affecting such rights to which the REIT or USI is bound.

          (f) USI may decide at any time after delivery of an Exercise Notice,
but before the Closing Date, not to proceed with the acquisition of an Option
Property as specified in the Exercise Notice. If USI revokes the Exercise Notice
before the Closing Date, USI shall promptly notify Optionor of such revocation.
The revocation by USI of the Exercise Notice shall be deemed effective upon the
earlier of the mailing of such revocation to Optionor by USI, or upon Optionor’s
acknowledgement, whether written or oral, of USI’s revocation.

          3.2 Acquisition Documentation. On or prior to the Closing Date
(subject to Section 3.1(f)) with respect to an Option Property, Optionor and USI
shall acknowledge, execute, deliver and/or file (as the case may be) the closing
documentation described on Annex A hereto (the “Closing Documentation”).
Optionor and USI shall thereafter additionally acknowledge, execute, deliver
and/or file (as the case may be) any and all other documents, agreements or
instruments reasonably necessary or appropriate to effectuate the acquisition,
transfer and conveyance of such Option Property in accordance with the terms of
this Agreement.

          3.3 Withholding. Optionor shall execute, upon the conveyance of an
Option Property, such certificates or affidavits reasonably necessary to
document the inapplicability of any federal or state tax withholding provisions,
including, without limitation, those referred to in Section 7.4 below. If
Optionor fails to provide such certificates or affidavits, USI may withhold a
portion of the Acquisition Consideration as required by the Internal Revenue
Code of 1986, as amended (the “Code”) or applicable state law.

          3.4 Taxes. If the transactions contemplated by this Agreement are
consummated, then the following shall apply:

               (a) Acquisition is Treated as Contribution. If the Acquisition
Consideration consists in part of Units, the transfer, assignment and exchange
contemplated by this Agreement shall constitute a “Capital Contribution” to USI
pursuant to Article IV of the Partnership Agreement and is intended to be
governed by Section 721(a) of the Code, and Optionor and USI shall report this
transaction consistent with such treatment.

               (b) Cooperation and Tax Disputes. Optionor, on the one hand, and
USI, on the other hand, shall provide each other with such cooperation and
information relating to an Option Property as the parties reasonably may request
in (i) filing any tax return, amended tax return or claim for tax refund,
(ii) determining any liability for taxes or a right to a tax refund, or
(iii) conducting or defending any proceeding in respect of taxes. Any time after
the date hereof, USI shall promptly notify Optionor in writing upon receipt by
USI or any of its affiliates of notice of (i) any pending or threatened tax
audits or assessments with respect to an Option Property, and (ii) any pending
or threatened federal, state, local or foreign tax audits or assessments of USI
or any of its affiliates, in each case which may affect the liabilities for
taxes of Optionor with respect to any tax period ending on or before the Closing

 



--------------------------------------------------------------------------------



 



Date. Optionor shall promptly notify USI in writing upon receipt by Optionor of
notice of any pending or threatened federal, state, local or foreign tax audits
or assessments relating to the income, properties or operations of the Optionor.
USI, on the one hand, and Optionor, on the other hand, may participate at its
own expense in the prosecution of any claim or audit with respect to taxes
attributable to any taxable period ending on or before the Closing Date,
provided, that Optionor shall have the right to control the conduct of any such
audit or proceeding or portion thereof for which Optionor has acknowledged
liability for the payment of any additional tax liability, and USI shall have
the right to control any other audits and proceedings. Notwithstanding the
foregoing, neither USI, on the one hand, nor Optionor, on the other hand, may
settle or otherwise resolve any such claim, suit or proceeding which could have
an adverse tax effect on the other party or its direct or indirect owners
without the written consent of the other party, such written consent not to be
unreasonably withheld or delayed. USI and Optionor shall retain all tax returns,
schedules and work papers, and all material records and other documents relating
thereto, until the expiration of the statute of limitations (and, to the extent
notified by any party, any extensions thereof) of the taxable years to which
such tax returns and other documents relate and until the final determination of
any tax in respect of such years.

               (c) Tax Allocations. With respect to an Option Property that is
directly or indirectly contributed to USI as provided in Section 3.4(a) above,
USI shall use the “traditional method”, as described in Treasury Regulation
Section 1.704-3(b), to make allocations of taxable income and loss among the
partners of USI.

               (d) Transfer Taxes. USI shall pay the cost of all documentary
transfer taxes or other transfer or recording taxes arising from the sale of an
Option Property pursuant to the exercise by USI of the Option.

               (e) Closing Costs. Any recording fees, escrow fees, and other
closing costs (except documentary transfer taxes as provided in Section 3.4(d)
above) shall be allocated according to custom and practice based on the location
of an Option Property.

               (f) Survivability. This Section 3.4 shall survive the termination
of this Agreement for a period of one year from the date of such termination.

ARTICLE IV — ADDITIONAL AGREEMENTS AND COVENANTS

          4.1 Sale of Property to Third Party. From the date hereof and
continuing until the expiration of the Option Term as described in Section 1.4,
Optionor shall not (i) affirmatively market any Option Property for sale, or
(ii) sell, convey or otherwise transfer, or agree to sell, convey or otherwise
transfer, all or any portion of an Option Property (other than the sale of an
Option Property pursuant to USI’s exercise of the Option or in accordance with
Article III hereof), without the prior written consent of USI, which consent may
be conditioned, withheld or delayed in USI’s sole and absolute discretion.

          4.2 Consent to Alternative Transaction. Optionor acknowledges and
understands that USI may desire to effectuate a transfer of an Option Property
other than through the direct acquisition of such Option Property as
contemplated hereby, and that USI may determine that it is more desirable or
appropriate to accomplish the transfer of such Option Property through one or
more alternative transactions, including, without limitation, the acquisition of
100% of Optionor’s interest (“Optionor Interests”) in an entity created or
existing for the purpose of holding the right, title and interest in such Option
Property (an “Optionor Interest Acquisition”). Optionor hereby consents to the
Optionor Interest Acquisition, and shall cooperate with USI to effect and carry
out any and all transactions deemed by USI to be necessary to effectuate the
Optionor Interest Acquisition or any other alternative transaction pursuant to
this Section 4.2(a); provided that, the Optionor receives, in the aggregate, the
amount of cash

 



--------------------------------------------------------------------------------



 



or number of Units to which Optionor would have been entitled under Section 3.1
upon the sale of such Option Property pursuant to this Agreement.

          4.3 Further Assurance. Optionor shall execute and deliver to USI all
such other and further instruments and documents and take or cause to be taken
all such other and further actions as USI may reasonably request in order to
effect the transactions contemplated by this Agreement, including, without
limitation, instruments or documents deemed necessary or desirable by USI to
effect and evidence the acquisition of an Option Property in accordance with the
terms of this Agreement.

          4.4 Consent to Other Approvals. Optionor hereby acknowledges and
agrees that the execution and delivery of this Agreement by Optionor shall
constitute the consent, waiver or approval by Optionor, pursuant to applicable
law or Optionor’s organizational documents or other agreements, to the
transactions contemplated hereby. For the avoidance of doubt, to the extent the
consent, waiver or approval of Optionor is required to effectuate any of the
transactions contemplated by this Agreement, Optionor shall be deemed to have
given such consent, waiver or approval pursuant hereto.

          4.5 Further Consents. From the date hereof and continuing until
expiration of the Option Term as described in Section 1.4, Optionor shall not
enter into any agreement or other undertaking with any person or entity or any
governmental authority, other than an agreement with, or undertaking to, a
governmental authority required in connection with the normal operation of an
Option Property and entered into in the ordinary course of Optionor’s business,
that would require the consent of any governmental or private party to effect
the transactions contemplated by this Agreement, including, without limitation,
the consent of any lender.

          4.6 Ownership of Optionor. Optionor and each of the Affiliated Persons
covenant and agree that from the date hereof and continuing until expiration of
the Option Term none of them will cause or permit Optionor to issue any equity
interests, or any owner of equity interest in Optionor to sell, assign or
otherwise dispose of any management right or any ownership interest in Optionor,
in each case without USI’s prior written consent.

ARTICLE V — REPRESENTATIONS, WARRANTIES AND COVENANTS

          As a material inducement to USI to enter into this Agreement, Optionor
hereby makes to USI each of the representations and warranties set forth in this
Article V, which representations and warranties are true and correct as of the
date hereof, and hereby covenants as follows:

          5.1 Organization; Authority. Optionor is duly formed, validly existing
and in good standing (to the extent applicable) under the laws of its
jurisdiction of formation. Optionor has full right, authority, power and
capacity: (a) to enter into this Agreement and each agreement, document and
instrument to be executed and delivered by or on behalf of Optionor pursuant to
this Agreement, and (b) to carry out the transactions contemplated hereby and
thereby. This Agreement and each agreement, document and instrument executed and
delivered by or on behalf of Optionor pursuant to this Agreement constitutes, or
when executed and delivered will constitute, the legal, valid and binding
obligation of Optionor, each enforceable in accordance with its respective
terms. The execution, delivery and performance of this Agreement and each such
agreement, document and instrument by or on behalf of Optionor: (i) does not and
will not violate any foreign, federal, state, local or other laws applicable to
Optionor or require Optionor to obtain any approval, consent or waiver of, or
make any filing with, any person or authority (governmental or otherwise) that
has not been obtained or made prior to the date hereof, and (ii) does not and
will not violate any term, conditions or provisions of, or constitute a default
under, any bond, note or other evidence of indebtedness or any contract, lease
or other instrument to which Optionor is a party or by which the property of
Optionor is bound or affected.

 



--------------------------------------------------------------------------------



 



          5.2 Title to the Option Property; No Agreements to Sell. Optionor owns
or will own at the Closing Date beneficially and of record, free and clear of
any claim, lien (including, without limitation, tax liens), option, charge,
security interest, mortgage, deed of trust, encumbrance, rights of assignment,
purchase rights or other rights of any nature whatsoever of any third party
(collectively, “Encumbrances”), and has or will have at the Closing Date full
power and authority to convey, free and clear of any Encumbrances, each Option
Property and, upon delivery of Optionor’s interests in an Option Property free
and clear of any Encumbrances, upon delivery of a deed of conveyance (and other
appropriate instruments of transfer) by the Optionor to USI relating to such
Option Property and receipt by it of the consideration for such Option Property
as herein provided, USI (or its designee) will acquire good and valid title
thereto, free and clear of any Encumbrance, in each case, except (i)
Encumbrances created in favor of USI by the transactions contemplated hereby,
(ii) Encumbrances that are extinguished at or prior to the Closing Date, (iii)
Encumbrances listed on Schedule 2 hereto, and (iv) the Assumed Liabilities (the
foregoing clauses (i) through (iv) collectively shall be known as the “Permitted
Encumbrances”). Other than this Agreement, Optionor is not currently a party to
any agreement to sell, transfer or otherwise encumber or dispose of, and has no
obligation (absolute or contingent) to sell, any Option Property owned by
Optionor. Optionor covenants not to encumber any Option Property during the
period from the date hereof and continuing until the Expiration Date.

          5.3 Status as a United States Person. Optionor is not a foreign person
within the meaning of Section 1445 of the Internal Revenue Code
(“Section 1445”). Optionor’s U.S. taxpayer identification number that has
previously been provided to USI is correct. Optionor’s office address is the
address set forth opposite its signature below. Upon request by USI, Optionor
shall complete and provide to USI a certificate of non-foreign status
substantially in the form provided in Section 1.1445-5(b)(3)(D) of the Treasury
regulations.

          5.4 No Brokers. Optionor has not entered into, and covenants that it
will not enter into, any agreement, arrangement or understanding with any person
or firm which will result in the obligation of USI to pay any finder’s fee,
brokerage commission or similar payment in connection with the transactions
contemplated hereby.

          5.5 Assets. The Option Properties are the sole asset of Optionor,
other than cash or cash equivalents. Optionor covenants not to acquire any
assets other than those to be made part of or used in connection with the Option
Properties, it being understood that any such additional assets so acquired
shall automatically become subject to this Agreement and the Option contained
herein. For the avoidance of doubt, nothing contained in this Section 5.5 shall
prohibit Optionor from acquiring the eight Option Properties listed on Exhbit A
hereto as being under contract as of the date hereof.

          5.6 Litigation. There is no litigation or proceeding, either judicial
or administrative, pending or, to Optionor’s knowledge, threatened, affecting
all or any portion of any Option Property or the Optionor’s ability to
consummate the transactions contemplated hereby. There is no outstanding order,
writ, injunction or decree of any court, government, governmental entity or
authority or arbitration against or affecting all or any portion of any Option
Property, which in any such case would impair the Optionor’s ability to enter
into and perform all of the Optionor’s obligations under this Agreement.

          5.7 No Insolvency Proceedings. No attachments, execution proceedings,
assignments for the benefit of creditors, insolvency, bankruptcy, reorganization
or other proceedings are pending or, to Optionor’s knowledge, threatened against
the Optionor, nor are any such proceedings contemplated by the Optionor.

 



--------------------------------------------------------------------------------



 



          5.8 Securities Law Matters; Transfer Restrictions.

               (a) Optionor acknowledges that USI intends the offer and issuance
of any Units pursuant to this Agreement to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”) and applicable state
securities laws by virtue of (i) the status of the Optionor as an “accredited
investor” within the meaning of the federal securities laws, and (ii)
Regulation D promulgated under Section 4(2) of the Securities Act (“Regulation
D”), and that USI will rely in part upon the representations and warranties made
by the Optionor in this Agreement in making the determination that the offer and
issuance of the Units qualify for exemption under Rule 506 of Regulation D as an
offer and sale only to “accredited investors.”

               (b) Optionor is an “accredited investor” within the meaning of
the federal securities laws.

               (c) Optionor will acquire the Units for its own account and not
with a view to, or for sale in connection with, any “distribution” thereof
within the meaning of the Securities Act. Optionor does not intend or anticipate
that the Optionor will rely on this investment as a principal source of income.

               (d) Optionor has sufficient knowledge and experience in
financial, tax and business matters to enable him to evaluate the merits and
risks of investment in the Units. Optionor has the ability to bear the economic
risk of acquiring the Units. Optionor acknowledges that (i) the transactions
contemplated by this Agreement involve complex tax consequences for the
Optionor, and the Optionor is relying solely on the advice of the Optionor’s own
tax advisors in evaluating such consequences, (ii) USI has not made (nor shall
it be deemed to have made) any representations or warranties as to the tax
consequences of such transaction to the Optionor, and (iii) references in this
Agreement to the intended tax effect of the transactions contemplated hereby
shall not be deemed to imply any representation by USI as to a particular tax
effect that may be obtained by the Optionor. The Optionor remains solely
responsible for all tax matters relating to the Optionor.

               (e) Optionor has been supplied with, or had access to,
information to which a reasonable investor would attach significance in making
an investment decision to acquire the Units and any other information the
Optionor has requested. The Optionor has had an opportunity to ask questions of,
and receive information and answers from, USI and is affiliates concerning USI,
its affiliates, the Units, the other IPO Transactions and the Common Shares into
which the Units may be redeemed, and to assess and evaluate any information
supplied to the Optionor by USI or its affiliates, and all such questions have
been answered, and all such information has been provided to the full
satisfaction of the Optionor.

               (f) Optionor acknowledges that it is aware that there are
substantial restrictions on the transferability of the Units and that the Units
will not be registered under the Securities Act or any state securities laws,
and the Optionor has no right to require that they be so registered. Optionor
agrees that any Units it acquires will not be sold in the absence of
registration unless such sale is exempt from registration under the Securities
Act and applicable state securities laws. Optionor acknowledges that the
Optionor shall be responsible for compliance with all conditions on transfer
imposed by any securities authority and for any expenses incurred by USI for
legal or accounting services in connection with reviewing such a proposed
transfer or issuing opinions in connection therewith.

               (g) Optionor understands that no federal agency (including the
Securities and Exchange Commission) or state agency has made or will make any
finding or determination as to the fairness of an investment in the Units.

 



--------------------------------------------------------------------------------



 



               (h) Optionor understands that there is no established public,
private or other market for the Units acquired by the Optionor hereunder and it
is not anticipated that there will be any public, private or other market for
such Units in the foreseeable future.

               (i) Optionor understands that Rule 144 promulgated under the
Securities Act is not currently available with respect to the sale of Units.

               5.9 Reliance. Optionor acknowledges that it understands the
meaning and legal consequences of the representations and warranties in this
Article V, and that USI may rely upon such representations and warranties in
determining whether to enter into this Agreement.

ARTICLE VI: CONDITIONS TO CLOSING

          6.1 Conditions to USI’s Obligation to Close. The obligation of USI to
consummate any Closing is subject to the fulfillment, at or prior to the Closing
Date, of the following conditions (unless such conditions are waived in writing
by USI):

               (a) Representations and Warranties. The representations and
warranties made by Optionor pursuant to this Agreement (as they relate to the
Option Property subject to the Closing) shall be true and correct in all
material respects when made, and on and as of the Closing Date, as though such
representations and warranties were made on the Closing Date.

               (b) Performance. Optionor shall have performed and complied with
all agreements and covenants (as they relate to the Option Property subject to
the Closing) that the Optionor is required to perform or comply with pursuant to
this Agreement prior to the Closing in all material respects.

               (c) Legal Proceedings. No action or proceeding by or before any
governmental authority (as they relate to the Option Property subject to the
Closing) shall have been instituted that is reasonably expected to restrain,
prohibit or invalidate the transactions contemplated by this Agreement, other
than an action or proceeding instituted by Optionor.

               (d) Consents and Approvals. All necessary consents of
governmental and private parties (as they relate to the Option Property subject
to the Closing) to effect the transactions contemplated by this Agreement,
including, without limitation, consents of lenders, shall have been obtained.

               (e) Reliance on Regulation D. If Units are to be issued as part
of the consideration to be paid for an Option Property, USI shall, based on
advice of its counsel, be reasonably satisfied that there shall not be more than
35 “purchasers of securities” (as calculated pursuant to Rule 501 of
Regulation D) at the Closing Date and that such issuance and the contemplated
distribution of Units to Optionor may be made without registration under the
Securities Act in reliance upon Regulation D.

          6.2 Conditions to the Optionor’s Obligation to Close. The obligation
of the Optionor to consummate any Closing is subject to the fulfillment, at or
prior to the Closing Date, of the following conditions (unless such conditions
are waived in writing by Optionor):

 



--------------------------------------------------------------------------------



 



               (a) Performance. USI shall have performed and complied with all
agreements and covenants (as they relate to the Option Property subject to the
Closing) that it is required to perform or comply with pursuant to this
Agreement prior to the Closing Date in all material respects.

               (b) Legal Proceedings. No action or proceeding by or before any
governmental authority (as they relate to the Option Property subject to the
Closing) shall have been instituted that is reasonably expected to restrain,
prohibit or invalidate the transactions contemplated by this Agreement, other
than an action or proceeding instituted by USI; provided, that the foregoing
condition shall be deemed to have been satisfied if USI shall have agreed to
fully indemnify Optionor from any loss, liability, claim, damage or expense
arising out of the Optionor’s proceeding to close under this Agreement in the
face of any such action or proceeding.

               (c) Consents and Approvals. All necessary consents of
governmental authorities, if any, (as they relate to the Option Property subject
to the Closing) to effect the transactions contemplated by this Agreement shall
have been obtained; provided, that the foregoing condition shall be deemed to
have been satisfied if USI shall have agreed to fully indemnify Optionor from
any loss, liability, claim, damage or expense arising out of Optionor’s
proceeding to close under this Agreement without having obtained a necessary
consent.

               (d) Registration Rights Agreement. At or prior to the Closing
Date, the REIT shall have entered into a registration rights agreement with
Optionor providing Optionor with registration rights that either, at the REIT’s
option, (i) register the issuance of the Common Shares received upon redemption
of any Units issued in connection with such Closing, or (ii) register the resale
of the Common Shares issuable upon redemption of any Units issued in connection
with such Closing, such registration rights agreement to contain such other
terms and conditions customary for a transaction of this type (the “Registration
Rights Agreement”).

ARTICLE VII: CLOSING

          7.1 Closing. The Closing Date with respect to an Option Property shall
occur as set forth in Section 2.1, which date USI shall designate in writing to
Optionor at least five business day prior to such date. The Closing with respect
to such Option Property shall take place at such time and place on such Closing
Date as shall be designated by USI.

          7.2 Closing Deliveries by Optionor. At the Closing with respect to an
Option Property, Optionor shall execute and deliver to USI the following:

               (i) a duly executed deed of conveyance with respect to such
Option Property, substantially in the form attached hereto as Exhibit C,
modified as necessary to conform to local requirements, pursuant to which
Optionor shall grant and convey to USI (or its designee) the Optionor’s right,
title and interests in the Land and Improvements with respect to such Option
Property, free and clear of Encumbrances, other than Permitted Encumbrances;

               (ii) a duly executed Bill of Sale and Assignment and Assumption
Agreement with respect to such Option Property, substantially in the form
attached hereto as Exhibit D (“Assignment Agreement”), pursuant to which (a) the
Optionor shall assign and convey to USI (or its designee) the Optionor’s right,
title and interests in (i) the Personal Property, the Leases and the Other
Contracts with respect to such Option Property, free and clear of Encumbrances,
other than the Permitted Encumbrances, and (b) USI shall assume the Assumed
Liabilities with respect to such Option Property;

 



--------------------------------------------------------------------------------



 



               (iii) a Limited Partner Acceptance if a portion of the
Acquisition Consideration for such Option Property consists of Units,
substantially in the form attached hereto as Exhibit E, duly executed by
Optionor;

               (iv) such documents and certificates as USI may reasonably
request (x) to establish the authority of the parties executing any documents in
connection with the Closing, (y) to reflect the parties’ intentions regarding
the transfer of such Option Property and assumption of the Assumed Liabilities
with respect to such Option Property , or (z) as may be reasonably required by
Optionor’s title insurer in connection with the issuance of a title insurance
policy for such Option Property; and

               (v) a non-foreign seller certification, substantially in the form
attached hereto as Exhibit F, executed by the Optionor.

          7.3 Closing Deliveries by USI. At the Closing with respect to an
Option Property, USI shall execute and deliver to Optionor the following:

               (i) a duly executed Assignment Agreement; and

               (ii) a duly executed Registration Rights Agreement.

ARTICLE VIII — TERMINATION

          8.1 Termination of this Agreement. This Agreement shall terminate and
be of no further force or effect upon the earlier to occur of:

               (a) the acquisition by USI of all right, title and interest of
Optionor in all of the Option Properties in accordance with this Agreement; and

               (b) the expiration of the Option pursuant to Section 1.4 hereof;

          8.2 Procedure if Option Terminates.

               (a) Verification of Termination. If this Agreement is terminated
pursuant to Section 8.1(b), USI shall execute, acknowledge and deliver to
Optionor in recordable form with appropriate authorization for recording, within
10 days from request therefore, a deed of conveyance or any other document
reasonably requested by Optionor or a title insurance company to verify the
termination of this Agreement, including, without limitation, the Option, with
respect to any Option Property not conveyed to USI pursuant hereto.

               (c) Right to Documents. If this Agreement is terminated pursuant
to Section 8.1(b), USI shall forthwith deliver (or cause to be delivered) to
Optionor and shall be deemed to have assigned to Optionor (without the execution
of further documentation or instruments), any governmental applications,
permits, maps, plans, specifications and other documents in its possession or
that it has made, with respect to any Option Property not conveyed to USI
pursuant hereto, including, without limitation, all engineering reports,
surveys, soil tests, seismic studies, environmental reports, grading, flood
control and drainage plans, design renderings, market analyses, feasibility
studies, proposed tentative, parcel and final maps, and all correspondence with
governmental agencies and their personnel concerning the same (other than
materials in USI’s or any subsidiary’s or affiliated company’s possessions or
pursuant to any continuing agreement between USI, on the one hand, and Optionor,
on the other hand).

 



--------------------------------------------------------------------------------



 



          8.3 Effects of Termination. In the event of termination of this
Agreement pursuant to Section 8.1, the provisions of Sections 1.5, 8.2, 8.3 and
Article XI shall survive the termination of this Agreement, and Sections 3.3 and
3.4 and Article IX shall survive the termination of this Agreement only with
respect to any Option Property that has been acquired by USI pursuant to the
terms herein. Notwithstanding the foregoing, nothing in this Section 8.3 shall
be deemed to release any party from liability for any breach by such party of
the terms or provisions of this Agreement or to impair the right of any party to
enforce its respective rights hereunder.

ARTICLE IX — INDEMNIFICATION

          Optionor shall indemnify USI, its affiliates and its respective
trustees, directors, officers, members, partners, employees, agents, successors
and assigns (the “Indemnitees”) in respect of, and hold the Indemnitees harmless
against, any and all liabilities (whether absolute or contingent, known or
unknown or accrued or unaccrued), damages, judgments, fines, fees, penalties,
obligations, deficiencies, losses and expenses (including, without limitation,
reasonable fees and expenses of attorneys and accountants and including, without
limitation, amounts paid in settlement) (“Damages”) actually incurred or
suffered by any Indemnitee, and to reimburse each Indemnitee for such Damages
which are suffered or incurred by such Indemnitee or to which such Indemnitee
may otherwise become subject, arising out of or resulting from the untruth,
inaccuracy or breach of any representation or warrant of Optionor contained in
this Agreement, or any breach, non-fulfillment or failure to perform any
agreement or covenant of Optionor contained in this Agreement.

ARTICLE X — ASSIGNMENT

          10.1 USI’s Right to Assignment. USI may not assign the Option without
Optionor’s prior written consent, which consent may be conditioned, withheld or
delayed in Optionor’s sole and absolute discretion; provided, that USI may
assign the Option without Optionor’s consent to (i) the REIT, (ii) any direct or
indirect controlled affiliate of the REIT or USI, or (iii) any entity into which
USI has merged or otherwise is the result of a business combination directly
involving USI.

          10.2 Optionor’s Right to Assignment. Optionor may not assign its
interests in this Agreement, in whole or in part, without USI’s prior written
consent, which consent may be conditioned, withheld or delayed in USI’s sole and
absolute discretion.

ARTICLE XI — MISCELLANEOUS

          11.1 Amendment; Waiver. This Agreement may not be amended except by an
instrument in writing signed by the parties. No waiver of any provisions of this
Agreement shall be valid unless in writing and signed by the party against whom
enforcement is sought.

          11.2 Entire Agreement; Counterparts; Applicable Law. This Agreement
(a) constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, between the parties with respect to the
subject matter hereof, (b) may be executed in one or more counterparts, each of
which will be deemed an original and all of which, including, without
limitation, validity, interpretation and effect, shall constitute but one and
the same instrument, and (c) shall be governed in all respects, including,
without limitation, validity, interpretation and effect, by the laws of the
State of Ohio without giving effect to the conflict of law provisions thereof.

          11.3 Severability. If any provision of this Agreement, or the
application thereof, is for any reason held to any extent to be invalid or
unenforceable, the remainder of this Agreement and application of such provision
to other persons or circumstances will be interpreted so as reasonably to

 



--------------------------------------------------------------------------------



 



effect the intent of the parties hereto. The parties shall replace such void or
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the extent possible, the economic, business and other
purposes of the void or unenforceable provision and execute any amendment,
consent or agreement deemed necessary or desirable by USI to effect such
replacement.

          11.4 Binding Effect. This Agreement shall be binding upon, and shall
be enforceable by and inure to the benefit of, the parties and their respective
permitted successors and permitted assigns.

          11.5 Equitable Remedies. The parties hereto agree that irreparable
damage would occur if any provision of this Agreement was not performed in
accordance with its specific terms or was otherwise breached. It is accordingly
agreed that the parties shall be entitled to an injunction or injunctions to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions hereof in any federal or state court located in the State of Ohio (as
to which the parties agree to submit to jurisdiction for the purposes of such
action), this being in addition to any other remedy to which they are entitled
at law or in equity.

          11.6 Notices. Any notice or demand which must or may be given under
this Agreement (including, without limitation, the Exercise Notice) or by law
shall, except as otherwise provided, be in writing and shall be deemed to have
been delivered (i) when physically received by personal delivery (which shall
include the confirmed receipt of a telecopied facsimile transmission), or
(ii) three business days after being deposited in the United States certified or
registered mail, return receipt requested, postage prepaid or (iii) one business
day after being deposited with a nationally known commercial courier service
providing next day delivery service (such as Federal Express).

          11.7 Recording. Upon request of USI, Optionor agrees to record a
memorandum of this Agreement in the real property records of each county in
which any portion of an Option Property is situated. If Optionor records such a
memorandum, USI covenants to record the appropriate notice of termination or
cancellation upon the expiration or earlier termination of this Agreement.

          11.8 Fees and Expenses. Except to the extent contemplated in
Section 3.4(d), Section 3.4(e) or Article IX hereof, all fees and expenses
incurred in connection with the execution, delivery and performance of this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such fees and expenses. In connection with any litigation or a court
proceeding arising out of this Agreement, the prevailing party shall be entitled
to recover all costs incurred, including reasonable attorneys’ fees and legal
assistants’ fees and costs whether incurred prior to trial, at trial, or on
appeal.

          11.9 Reliance. Each party to this Agreement acknowledges and agrees
that it is not relying on tax advice or other advice from the other party to
this Agreement, and that it has or will consult with its own advisors.

[Signature page follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has executed and delivered
this Agreement as of the date first set forth above.

     
Address:
         
Rising Tide Development, LLC
  OPTIONOR: 6745 Engle Road, Suite 300    
Middleburg, OH 44130
  RISING TIDE DEVELOPMENT, LLC
 
   

  By: Mizzen, LLC, it Sole Member
 
   

  By: Amsdell Holdings X, Inc., its Manager            

 
        By: /s/ Robert J. Amsdell

 
        Name: Robert J. Amsdell

 
        Title: President
 
   
U-Store It, L.P.
  USI:
c/o U-Store-It Trust
   
6745 Engle Road, Suite 300
  U-STORE-IT, L.P.
Middleburg, OH 44130
        By: U-STORE-IT TRUST, its General     Partner            

          By: /s/ Steven G. Osgood

          Name: Steven G. Osgood

          Title: President
 
   
Robert J. Amsdell
  Executed and agreed upon solely for
c/o U-Store-It Trust
  purposes of Section 1.6 and 4.6 hereof:
6745 Engle Road, Suite 300
   
Middleburg, OH 44130
                      /s/ Robert J. Amsdell
Barry L. Amsdell
          Robert J. Amsdell
c/o U-Store-It Trust
   
6745 Engle Road, Suite 300
   
Middleburg, OH 44130
          /s/ Barry L. Amsdell

          Barry L. Amsdell

 